DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 07/27/2022 has been entered. Claim(s) 8-9 and 19-20 are canceled. Claim(s) 1-7 and 10-18 remain pending and have been examined below.
Claim Interpretation
	 The following terms are interpreted as follows:
“liner film”, where in the instant application the term “liner film” is interpreted per the Applicant’s disclosure in paragraph [0026] to be an adhesive tape or PU (polyurethane) material. Where the Oxford dictionary defines “adhesive tape” as a strip of paper or plastic coated with adhesive and sold in a roll, used to stick things together”. The art of record does not teach adhesive tape as defined. Merriam-Webster dictionary defines polyurethane as “any of various polymers that contain NHCOO linkages and are used especially in flexible and rigid foams, elastomers, and resins”. 
“adhesive tape”, where the Oxford dictionary defines “adhesive tape” as a strip of paper or plastic coated with adhesive and sold in a roll, used to stick things together”. The art of record does not teach adhesive tape as defined.


Reasons for Allowance
Claims 1-7 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 (currently amended), 14 (currently amended), and 18 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the seal comprises a liner film or an adhesive tape” together in combination with the rest of the limitations in the independent claim. The prior art does not teach a liner film as defined. The prior art does not teach adhesive tape as defined.
	Claims 2-7 and 10-13 are allowed as being dependent on claim 1.
	Claims 15-17 are allowed as being dependent on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723